                Case 2:20-cv-00639-TSZ Document 8 Filed 06/04/20 Page 1 of 1



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       JIANZHENG ZHAO and SHULING
       ZHOU,
 8
                             Plaintiffs,
 9
           v.                                           C20-639 TSZ
10
       CHAD F. WOLF, Acting Secretary of                MINUTE ORDER
11     the Department of Homeland Security,
       et al.,
12
                             Defendants.
13

14        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
15
           (1)     The parties’ stipulated motion, docket no. 7, is GRANTED, and the
   deadlines for (i) defendants to file a responsive pleading or motion, and (ii) the parties to
16
   file a Joint Status Report are both EXTENDED to August 14, 2020.
17          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 4th day of June, 2020.
19

20                                                    William M. McCool
                                                      Clerk
21
                                                      s/Karen Dews
22                                                    Deputy Clerk

23

     MINUTE ORDER - 1
